Citation Nr: 0335601	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  96-33 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for major depression.  

2.  Entitlement to an initial disability rating in excess of 
30 percent for post-operative residuals of a right knee 
injury.  

3.  Entitlement to an initial disability rating in excess of 
10 percent for tendonitis of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from January 1991 
to January 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
Specifically, by a June 1993 decision, the RO granted service 
connection for status post anterior cruciate ligament 
reconstruction of the right knee and awarded a 20 percent 
evaluation to this disorder, effective from January 1993.  In 
addition, the RO granted service connection for tendonitis of 
the left knee and assigned a noncompensable rating to this 
disability, effective from January 1993.  

Following receipt of notification of the June 1993 awards, 
the veteran perfected a timely appeal with respect to the 
initial ratings assigned to his service-connected right and 
left knee disabilities.  In September 1994, the veteran 
presented testimony regarding these rating claims before a 
hearing officer at the RO.  By a January 1995 rating action, 
the RO effectuated the hearing officer's December 1994 
decision which awarded an increased evaluation of 30 percent 
for the veteran's service-connected right knee disability, 
effective from January 1993, and a compensable rating of 
10 percent for his service-connected left knee disorder, 
effective from January 1993.  

By the January 1995 rating action, the RO also effectuated 
the hearing officer's December 1994 decision which granted 
service connection for major depression with a history of 
insomnia.  The current appeal also arises from that part of 
the January 1995 decision in which the RO awarded a 
compensable evaluation of 10 percent for this 
service-connected psychiatric disorder, effective from 
January 1993.  Subsequently, by an August 1995 rating action, 
the RO granted an increased evaluation of 30 percent for the 
veteran's service-connected major depression, effective from 
January 1993.  

Also by the June 1993 rating action, the RO granted service 
connection for migraine headaches with a 10 percent 
evaluation, effective from January 1993, and for allergic 
rhinitis, with a noncompensable rating, effective from 
January 1993.  Subsequently, by the January 1995 rating 
action, the RO effectuated the hearing officer's December 
1994 grant of a compensable evaluation of 10 percent for the 
veteran's service-connected allergic rhinitis.  In 
particular, the RO, by the January 1995 rating action, 
assigned a 10 percent evaluation to the veteran's 
service-connected allergic rhinitis, effective from January 
1993.  

Thereafter, in April 1997, the veteran presented testimony 
before a hearing officer at the RO.  At the personal hearing, 
the veteran submitted a written document in which he 
specifically withdrew his claims for initial increased 
ratings for his service-connected migraine headaches and for 
allergic rhinitis.  Consequently, the only issues remaining 
in appellate status are those claims listed on the title page 
of this decision.  

Further, the current evaluations assigned to the veteran's 
service-connected psychiatric, right knee, and left knee 
disorders are based upon the initial grants of service 
connection for these disabilities.  As such, these issues, 
which are currently before the Board, are correctly defined 
as listed on the title page of this decision.  See Fenderson 
v. West, 12 Vet. App. 119 (1999) (in which the United States 
Court of Appeals for Veterans Claims (Court) stipulates that, 
when an appeal arises from an initial rating decision which 
established service connection and assigned the initial 
disability rating, the entire period is to be considered to 
ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found).  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.  

2.  The service-connected major depression is manifested by 
complaints of depression, insomnia, violent nightmares, easy 
irritability, and social isolation, with objective evaluation 
findings of no pathology, no need for treatment (including 
medication), full time employment, and no more than mild 
social and occupational impairment.  

3.  The service-connected post-operative residuals of a right 
knee injury is manifested by complaints of pain, effusion, 
and instability, with objective evaluation findings of some 
crepitus with pressure on the knee cap, thinning of the 
lateral joint space and pin tracks of the proximal tibia as 
well as a minimal lateral tilt of the patella (by 
radiographic films).   

4.  The service-connected tendonitis of the left knee is 
manifested by complaints of pain, with objective evaluation 
findings of a somewhat laterally situated patella which is 
stable.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 
30 percent for major depression since January 23, 1993 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code 9434 (2003); 
and 38 C.F.R. 4.132, Diagnostic Code 9405 (1996).  

2.  The criteria for a disability rating greater than 
30 percent for post-operative residuals of a right knee 
injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic 
Codes 5257, 5003, 5010, 5260, 5261 (2003).  

3.  The criteria for a disability rating greater than 
10 percent for tendonitis of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.71a, Diagnostic Codes 5024, 5003, 5260, 
5261 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Charles v. Principi, 16 Vet. App. 370 (2002).  In 
the statement of the case furnished in March 1994; the 
supplemental statements of the case issued in January 1995, 
August 1995, April 1996, May 1997, and June 1997; a January 
2002 letter; and a supplemental statement of the case 
furnished in June 2003, the RO informed the veteran of the 
passage of the VCAA, the specific provisions of the VCAA, the 
criteria used to adjudicate his rating claims, the particular 
type of evidence needed to substantiate these issues, as well 
as the specific type of information needed from him.  As 
such, VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  A review of 
the claims folder indicates that the RO has obtained all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran.  
Additionally, as the veteran had not been accorded VA 
examinations concerning his service-connected psychiatric, 
right knee, and left knee disorders since October 1997, the 
RO scheduled him for the appropriate VA evaluations in 
November 2002.  Significantly, however, the veteran failed to 
report for either the VA psychiatric or orthopedic 
examinations scheduled in that month.  

In this regard, the Board notes that the United States Court 
of Appeals for Veterans Claims (Court) has held that VA's 
duty to assist is not a one-way street.  If a veteran wishes 
help, he/she cannot passively wait for it in those 
circumstances where his/her own actions are essential in 
obtaining the putative evidence.  Wood v. Derwinski, 
1 Vet.App. 191 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 
(1993).  As such, the Board will proceed to adjudicate the 
veteran's rating claims based on the evidence currently of 
record.  

Moreover, the Board acknowledges that, in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Federal 
Circuit Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Federal Circuit Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  

In the letter sent to the veteran in January 2002 informing 
him of the VCAA, the steps that the RO had taken to assist 
him in the development of his rating claims, and the type of 
evidence needed from him, the RO specifically stated that, if 
the additional information from him was not received at the 
agency within 30 days from the date of the letter, the RO 
would continue to process his appeal based on the evidence of 
record.  The RO also explained to the veteran that, if he 
submitted evidence more than one year from the date of the 
letter and if the benefit that he sought were granted, the 
effective date of the award would be the date of receipt of 
the additional information.  

The Board acknowledges that this January 2002 letter 
erroneously encourages the veteran to submit relevant 
evidence within 30 days of the date of the letter and does 
not specifically state the proper time period within which to 
submit the requested information (one year).  Significantly, 
however, this letter was furnished to the veteran in January 
2002, almost two years ago.  The veteran did not respond to 
the letter.  Furthermore, as the Board has discussed, he 
failed to report to the VA psychiatric and orthopedic 
examinations scheduled for him in November 2002.  Moreover, 
he failed to respond to the supplemental statement of the 
case issued in June 2003.  In fact, the veteran has not 
submitted information to VA since September 1996, when he 
provided VA with his new address.  In any event, as the 
veteran has not submitted additional relevant evidence 
concerning his rating claims within almost two years of the 
January 2002 VCAA letter, the Board concludes that a remand 
to cure the 30-day procedural defect (by informing the 
veteran that, notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice) 
is not necessary.  

A.  Initial Increased Rating For Major Depression

1.  Factual Background

According to the service medical records, between July 1992 
and November 1992, the veteran received treatment on a 
monthly basis for a psychiatric condition variously described 
as marital problems, insomnia, and depression.  At the 
separation examination conducted in December 1992, the 
veteran specifically denied ever having experienced frequent 
trouble sleeping, depression or excessive worry, loss of 
memory or amnesia, nervous trouble of any sort, or periods of 
unconsciousness.  

At a June 1993 VA psychiatric evaluation, the veteran 
reported a continued problem sleeping.  After interviewing 
the veteran, the examiner concluded that the veteran did not 
have an Axis I, or an Axis II, diagnosis.  

At a routine VA medical evaluation completed in October 1993, 
the veteran complained of being depressed.  He also described 
problems sleeping and of feeling lethargic.  In pertinent 
part, the examiner provided an impression of depression.  

Between May 1994 and September 1994, the veteran received 
monthly VA outpatient treatment for his psychiatric 
condition, which was described as insomnia and depression.  
In July 1994, the veteran cancelled an appointment at the 
local VA mental health clinic because he was expecting a 
telephone call regarding a new job.  In September 1994, a VA 
physician explained that insomnia is often a symptom of 
depression.  

Also in September 1994, the veteran presented testimony 
before a hearing officer at the RO.  According to the 
veteran's testimony, he was experiencing depression and 
trouble sleeping.  1994 hearing transcript (1994 T.) 
at 12-15.  

In an October 1994 letter, a private psychologist explained 
that she had first interviewed the veteran in the previous 
month, when he had sought treatment for complaints of severe 
sleep problems-dyssomnia, violent dreams, social isolation, 
pervasive feelings of sadness, difficulty concentrating, 
irritability, fatigue, and weight gain.  No suicidal or 
homicidal ideations, and no psychotic symptoms, were present.  
The veteran reported that his depression was due to his 
physical condition as well as his inability to find 
employment.  According to the examining psychologist, 
"depression is often a response to feelings of loss, to 
feelings of being trapped, and to feelings of hopelessness," 
and that the veteran had experienced all of these conditions.  

In November 1994, the veteran underwent a VA mental disorders 
examination, at which time he complained of trouble sleeping, 
difficulty concentrating, feelings of being unhappy, and some 
violent dreams of hurting other people.  A mental status 
evaluation demonstrated casual and neat dress; cooperation; 
goal-orientation; orientation times three; the ability to 
express self well and to understand concepts as well as 
ideas; a "good" mind, mild tension; mild to moderate mood; 
no psychosis, delusions, hallucination, or organicity; 
above-average intellect; good memory and judgment; as well as 
no insight.  The examiner provided an impression of chronic 
mild depression and expressed his opinion that the veteran's 
incapacity to work due to his depression is mild and that his 
incapacity to socialize is mild.  

Thereafter, in December 1994, the hearing officer who had 
conducted the September 1994 personal hearing concluded that 
the evidence of record support the grant of service 
connection for major depression.  By a January 1995 rating 
action, the RO effectuated the hearing officer's decision.  
Specifically, the RO granted service connection for major 
depression with a history of insomnia and awarded an 
evaluation of 10 percent, effective from January 1993, for 
this service-connected disability.  

In a February 1995 letter, the private psychologist who had 
written the October 1994 report explained that, since that 
earlier time, the veteran had continued to receive treatment.  
The psychologist further noted that the veteran was, by 
February 1995, reporting fewer depressive symptoms even 
though he had undergone knee surgery.  

Later in February 1995, the veteran was also treated by a 
private psychiatrist.  At that time, the veteran described 
sadness, discouragement, self-criticism, decreased pleasure, 
suicide thoughts, withdrawal, and poor concentration.  The 
private psychiatrist diagnosed recurrent moderate major 
depression and dysthymia, prescribed Paxil, and recommended 
that he enter a local Partial (Day) Treatment Program.  The 
veteran participated in this program for approximately 
one-and-a-half weeks between February and March 1995.  Upon 
admission to the program, the veteran underwent a psychiatric 
evaluation.  According to the report of this examination, a 
mental status evaluation demonstrated neat grooming, casual 
dress, fluent speech, a decreased range of affect with a 
moderately severe depression, alertness, orientation times 
four, good recent and remote memory, no hallucinations, no 
apparent thought disorder, fairly good judgment and insight, 
and no suicidal ideation.  The examiner diagnosed recurrent 
moderate major depression and dysthymia and assigned a 
current global assessment of functioning (GAF) score of 50.  
In addition, the examiner noted that the veteran's highest 
GAF score in the past year had been 60.  Upon discharge from 
the program, the veteran's alteration in comfort (e.g., 
depression) as well as his knowledge deficit had resolved.  

Later in March 1995, the veteran reported to his private 
psychiatrist that he continued to experience some depression 
as well as side effects from the medication.  Consequently, 
the psychiatrist changed the veteran's medication from Paxil 
to a different anti-depressant (Effexor).  

In August 1995, the RO considered this additional evidence.  
The RO determined that the pertinent medical records 
supported the grant of a 30 percent disability evaluation for 
the veteran's service-connected major depression, effective 
from January 1993.  

In February 1996, the veteran underwent a VA mental disorders 
examination.  At that time, he reported that he was receiving 
private psychological treatment once a week and private 
psychiatric care once a month.  The veteran complained of 
insomnia, no motivation, social isolation, crying spells, 
irritability, some problems with memory and concentration, 
chronic fatigue, loss of appetite, and loss of sex drive.  
The veteran reported that, although he worked, he missed some 
work due to his depression and "certainly some due to . . . 
physical problems."  

A mental status evaluation demonstrated nourishment, 
development, alertness, cooperation, appropriate responses, 
normal speech (in terms of quality and productivity), 
oriented times three, depression with crying spells, suicidal 
thoughts, initial disturbance of sleep, and no psychotic 
features.  The examiner diagnosed a chronic fairly severe 
dysthymic disorder (formerly diagnosed as major depression).  
In addition, the examiner expressed his opinion that the 
veteran experienced "moderate to marked for social 
adaptation certainly and probably for most employment."  

In April 1997, the veteran presented testimony at another 
personal hearing before a hearing officer at the RO.  In 
particular, the veteran testified that he experiences 
insomnia, violent nightmares, social isolation, depression, 
and easy irritability.  1997 hearing transcript (1997 T.) 
at 1-2, 6-7.  According to the veteran's testimony, he 
stopped seeing his counselor a little more than one year 
prior to the personal hearing.  1997 T. at 1-2, 6-7.  

In October 1997, the veteran underwent another VA mental 
disorders examination.  At that time, he reported that he was 
employed full time in maintenance and that he was not taking 
any medications except for nonprescription antihistamin 
medicine on an occasional basis for his allergies.  The 
veteran complained of sleep disturbances, violent dreams, and 
depression.  The examiner expressed his opinion that the 
veteran did not appear to be depressed during the interview.  
The examiner cited the veteran's facial expression, which did 
not indicate any depression, as well as his appreciation of 
humor.  A mental status evaluation reflected clean dress, 
cooperation, well-formulated and fluent speech, orientation, 
intact contact with outside reality, the ability to 
understand abstract reasoning, good memory function, 
above-average intelligence, and particularly good verbality.  

The examiner diagnosed mild dysthymia and expressed his 
opinion that the veteran's social and occupational 
adaptability is "at least 90% if not more."  Additionally, 
the examiner explained that the veteran did not have "any 
more severe depression . . . [than] he had before and [that] 
as a matter of fact at the time of this examination he did 
not appear to be depressed at all."  The examiner 
specifically stated that he did "not deny that this veteran 
may have had depression . . . [but that] at the time of this 
examination, he did not appear so."  

In November 2002, the veteran was scheduled for a VA 
psychiatric examination.  He failed to report to this 
evaluation.  

2.  Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2003).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Since the present appeal arises from an 
initial rating decision which established service connection 
and assigned the initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2003).  

Initially, the Board notes that, during the course of the 
present appeal, the schedular criteria by which psychiatric 
disabilities are rated changed.  See 61 Fed. Reg. 52695-52702 
(Oct. 8, 1996) (effective Nov. 7, 1996) codified at 38 C.F.R. 
§ 4.130, Diagnostic Code 9434 (2003).  However, where the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997).  See also 38 U.S.C.A. § 5110(g) (West 
2002).  

The old rating criteria for major depression (rated, by 
analogy, to dysthymic disorder, an adjustment disorder with a 
depressed mood, and major depression without melancholia, 
under Diagnostic Code 9405), which was in effect prior to 
November 7, 1996, provided for a 30 percent evaluation when 
the ability to establish or maintain effective and wholesome 
relationships with people is definitely impaired.  
Psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9405 (1996).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  

In a precedent opinion, dated on November 9, 1993, General 
Counsel of VA concluded that the term "definite" meant 
"distinct, unambiguous, and moderately large in degree."  
VAOPGCPREC 9-93 (Nov. 9, 1993).  The General Counsel 
explained that the term "definite" represented a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  Id.  (The Board is 
bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c).)  

A 50 percent rating is assignable when pertinent 
symptomatology demonstrates that the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms, 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

A 70 percent disability rating is assigned when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  Id.  A 100 percent rating is warranted 
when the attitudes of all contacts except the most intimate 
are so adversely affected as to have resulted in virtual 
isolation in the community and in totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in a profound retreat from mature behavior.  Also 
as a result of this disability, the veteran is demonstrably 
unable to obtain or retain employment.  Id.  

Under the new rating criteria for major depression (rated, as 
a major depression disorder, pursuant to Diagnostic Code 
9434), which became effective November 7, 1996, a 30 percent 
evaluation will be awarded with evidence of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as a depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, or recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9434 (2003).  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

When there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships, a 70 percent rating is 
warranted.  Id.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is 
representative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51 to 60 is illustrative of moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  A GAF score of 61 to 70 is representative of 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  

Throughout the current appeal, the veteran has asserted that 
his service-connected major depression is more severe than 
the disability evaluation have indicated.  In particular, he 
has described depression, insomnia, violent nightmares, 
social isolation, and easy irritability.  See, e.g., 1994 T. 
at 12-15 and 1997 T. at 1-2, 6-7.  He has asserted that such 
symptomatology warrants increased disability ratings for his 
service-connected major depression throughout the current 
appeal period.  

The veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of his service-connected major 
depression must be considered in conjunction with the 
clinical evidence of record as well as the pertinent rating 
criteria.  

In this regard, the Board acknowledges that the February 1996 
VA mental disorders examination reflected the veteran's 
complaints of depression, insomnia, a lack of motivation, 
social isolation, crying spells, irritability, memory and 
concentration problems, chronic fatigue, loss of appetite, 
and loss of sex drive as well as the mental status evaluation 
findings of depression with crying spells, suicidal thoughts, 
and initial disturbance of sleep.  Further, the examiner 
concluded that the veteran's psychiatric condition, which was 
more accurately described as a chronic dysthymic disorder 
rather than major depression, was fairly severe and resulted 
in moderate to marked impairment of social and industrial 
adaptation.  

Significantly, however, this mental status evaluation also 
reflected nourishment, development, alertness, cooperation, 
appropriate responses, normal speech (in terms of quality and 
productivity), oriented times three, and no psychotic 
features.  No psychiatric pathology (other than depression 
with crying spells, suicidal thoughts, and initial 
disturbance of sleep) was noted in the examination report.  
Furthermore, while the veteran reported at the February 1996 
VA examination that he was receiving private psychological 
treatment once a week and private psychiatric care once a 
month, he subsequently admitted, at the April 1997 personal 
hearing, that he had stopped seeing his counselor a little 
more than one year before the personal hearing.  See, 1997 T. 
at 1-2, 6-7.  Also, at the October 1997 VA mental disorders 
evaluation, the veteran admitted that he had stopped taking 
psychiatric medication.  

Moreover, after the veteran had stopped seeking treatment, 
including medication, for his service-connected psychiatric 
disorder for approximately one-and-a-half years, he remained 
employed full time.  Further, a VA examiner concluded, after 
interviewing the veteran, that he had no pathology supportive 
of a diagnosis of depression; that his psychiatric condition 
was more accurately described as dysthymia; and that this 
disorder was only mild in severity and caused no more than 
10 percent impairment in the veteran's social and 
occupational adaptability.  

Consequently, the Board finds that such evidence does not 
support an evaluation greater than the current rating 
30 percent for the service-connected major depression since 
January 1993.  The Board makes this conclusion with a careful 
and thoughtful consideration of the rating criteria in effect 
prior to, and since, November 7, 1996.  See, 38 C.F.R. 
§ 4.132, Diagnostic Code 9405 (1996) (which stipulates that a 
50 percent rating is warranted when pertinent symptomatology 
demonstrates that the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms, 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment).  
See also, 38 C.F.R. § 4.130, Diagnostic Code 9434 (2003) 
(which stipulates that a 50 percent disability rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships).  The 
preponderance of the evidence in the present case is against 
an award of a disability evaluation greater than 30 percent 
for the veteran's service-connected major depression at any 
time since January 1993.  See Fenderson, supra. 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2003).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).  

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (the Board may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  

A complete and thorough review of the claims folder in the 
present case indicates that the RO has provided the 
extraschedular provisions of 38 C.F.R. § 3.321(b)(1) with 
regard to the veteran's rating claim for his 
service-connected major depression and has made a 
determination that the criteria for submission to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service have not been met.  In this regard, the Board 
notes that the schedular evaluation in this case is not 
inadequate.  In particular, increased schedular ratings are 
provided for the veteran's service-connected major depression 
under the schedular criteria for 38 C.F.R. § 4.132, 
Diagnostic Code 9405 (1996) and 38 C.F.R. § 4.130, Diagnostic 
Code 9434 (2003) Diagnostic Code 9411.  However, the medical 
evidence supporting an increased rating is not present in 
this case.  Second, the Board finds no evidence of an 
exceptional disability as manifested by related factors such 
as marked interference with employment or frequent 
hospitalizations.  Specifically, it is not shown by the 
evidence of record that the veteran has required any recent 
hospitalization for his service-connected psychiatric 
disorder.  Also, the overall picture presented by the 
evidence in the claims folder does not actually reflect 
"marked interference" in employment due specifically to 
this service-connected disorder.  

In the absence of evidence presenting such exceptional 
circumstances, the Board finds that the RO did not err in 
failing to refer the veteran's increased rating claim for his 
service-connected major depression to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for consideration of the extraschedular provisions of 
38 C.F.R. § 3.321(b)(1).  This disability is appropriately 
rated under the schedular criteria.  

B.  Initial Increased Ratings For Bilateral Knee Disabilities

1.  Factual Background

According to the service medical records, at the enlistment 
examination conducted in October 1990, the veteran reported 
that, in 1987, he had undergone arthroscopic surgery of his 
right knee for repair of torn cartilage and that he had fully 
recovered from this operation.  In support of this 
contention, the veteran submitted a copy of a September 1990 
letter from his private physician who noted that he had 
experienced a "bucket handle tear of the right lateral 
meniscus [which was] treated with a partial lateral 
meniscectomy and a partial tear of the anterior cruciate 
ligament."  The doctor also explained that a physical 
examination had shown no quadriceps atrophy, full range of 
motion, and a negative Lachman's test.  The physician 
expressed his opinion that the veteran "should be able to 
enlist in the military and go through basic combat 
training."  The enlistment examination completed in October 
1990 demonstrated that the veteran's lower extremities were 
normal.  

A pre-service private examination of the veteran's right 
knee, which was conducted in December 1990, demonstrated 
stability to varus and valgus stress, no anterior or 
posterior instability, a 1+ anterior drawer sign, as well as 
negative Lachman's and pivot-shift tests.  The examining 
physician concluded that the evaluation provided "no 
evidence that he [the veteran] could not use . . . [his 
right] knee for any sort of activity including strenuous 
athletics."  

In January 1991, the veteran entered active military service.  
In May 1991, he was treated for a right knee strain after he 
had stepped on a rock.  An in-service physical examination 
conducted one week later in May 1991 demonstrated that the 
veteran's lower extremities were normal.  

Subsequently, however, the veteran experienced episodes of 
effusion and pain in his right knee.  A physical examination 
completed on the veteran's right lower extremity in July 1991 
reflected multiple healed arthroscopic surgery portholes, a 
2+ Lachman test, a positive pivot shift, mild quadriceps 
atrophy upon comparison to the left lower extremity, and no 
more than minimal effusion over his right knee.  The examiner 
observed that the veteran was wearing a "Donjoy" brace over 
his right knee.  The veteran explained that the brace "makes 
his knee feel better."  X-rays taken of the veteran's right 
knee showed some beaking of the intercondylar imminence.  
Magnetic resonance imaging completed on the veteran's right 
knee reflected a questionable signal of the anterior cruciate 
ligament and a decreased signal in the meniscus but no 
obvious meniscal pathology.  The examiner provided an 
impression of a chronic anterior cruciate deficiency of the 
right knee with recurrent episodes of instability manifested 
by swelling, pain, and giving way but no evidence of 
recurrent meniscal pathology.  

An August 1991 service medical record noted that the veteran 
was status post tendonitis of his left knee.  X-rays taken of 
this joint at that time showed no significant radiographic 
abnormalities.  

Subsequent service medical records indicate that the veteran 
underwent right knee anterior cruciate ligament 
reconstruction in February 1992 as well as an A-scope in June 
1992.  In July 1992, the veteran continued to complain of 
right knee pain.  The examiner concluded that the veteran's 
right knee pain was probably secondary to fibrosis and status 
post surgery.  

In December 1992, the veteran sought treatment for repeated 
complaints of significant right knee pain.  He was found to 
have a range of motion of his right knee from 10 degrees to 
120 degrees.  X-rays taken of his right knee showed intact 
screw fixation and no significant degenerative joint disease.  
The examiner assessed status post anterior cruciate ligament 
reconstruction with stability, limited range of motion, and 
chronic pain.  In addition, the examiner expressed his 
opinion that the veteran's right knee pain and limitation of 
motion was secondary to post-operative scarring.  

A private examination completed on the veteran's right knee 
two weeks later in December 1992 demonstrated limitation of 
motion from 10 degrees to 130 degrees.  The examining 
physician also noted that the veteran had developed 
degenerative joint disease in his right knee.  

Based on these records of medical treatment received during 
service, the RO, by the June 1993 rating action, granted 
service connection for status post anterior cruciate ligament 
reconstruction of the right knee as well as for tendonitis of 
the left knee.  In addition, the RO awarded a 20 percent 
evaluation for the veteran's service-connected right knee 
disability, effective from January 1993, and a noncompensable 
rating for his service-connected left knee disorder, also 
effective from January 1993.  

According to relevant post-service medical records, in 
February and March 1993, the veteran received VA outpatient 
medical care on several occasions for recurrent pain and 
effusion of his right knee.  Thereafter, at a routine VA 
medical evaluation in October 1993, the veteran reported that 
his major problem was significant pain in his right knee with 
impairment of gait.  A physical examination of the veteran's 
right knee demonstrated pain with range of motion and no 
swelling.  In pertinent part, the examiner provided an 
impression of internal derangement of the right knee.  

In November 1993, the veteran sought VA outpatient treatment 
for complaints of recurrent pain and effusion in his right 
knee ever since his in-service surgeries to this joint of 
anterior cruciate ligament reconstruction in February 1992 
and an A-Scope in June 1992.  A physical examination 
completed on the veteran's right knee at the November 1993 
treatment session demonstrated 3+ effusion, decreased range 
of motion, and quadriceps atrophy (right greater than left).  
The examiner assessed inflammatory effusion versus an 
infection of the veteran's right knee.  

In December 1993, the veteran was admitted to a VA hospital 
for several days.  During that time, he underwent a right 
knee arthroscopy with debridement of synovitis and 
degenerative meniscal fibrillation and with hardware removal.  
X-rays taken of the veteran's right knee showed no gross bony 
abnormalities.  On discharge, his diagnoses included failed 
anterior cruciate ligament reconstruction of the right knee, 
painful hardware, and Grade III chondromalacia of the lateral 
tibial surface with acute chronic synovitis.  

At a follow-up VA treatment session conducted in the 
following month, the veteran was found to have, with relation 
to his right knee, 1+ effusion, no erythema, range of motion 
from zero to 100 degrees, and 1+ Lachman testing.  X-rays 
showed well-preserved joint lines.  

Subsequently, in June 1994, the veteran sought VA outpatient 
treatment for complaints of occasional swelling and 
continuous pain in his right knee.  A physical examination of 
the veteran's right knee demonstrated no effusion, full range 
of motion, a negative drawer sign, stability to varus and 
valgus stress, and positive atrophy of the right thigh.  The 
examiner acknowledged the veteran's right knee complaints of 
swelling and pain and explained that the veteran was 
status-post scope of this joint, which provided no 
explanation for the symptoms.  

In August 1994, the veteran underwent a private examination 
of his right knee.  According to the report of this 
evaluation, the veteran complained of continuous pain; 
intermittent swelling, catching, and buckling; as well as 
some instability.  A physical evaluation reflected 
2+ effusion, range of motion from 10 degrees to 120 degrees, 
a positive patellofemoral grind test, positive medial joint 
line pain, a 2+ Lachmans test, and stability to varus and 
valgus stress test.  X-rays showed some mild degenerative 
joint changes in the medial and lateral compartments.  The 
examining physician diagnosed a failed anterior cruciate 
ligament graft of the right knee as well as mild to moderate 
degenerative joint changes with possible further medial 
and/or lateral meniscal tear.  

At the September 1994 personal hearing, the veteran testified 
that he experienced pain, effusion, and instability in his 
right knee.  1994 T. at 9, 12.  He also described pain in his 
left knee.  1994 T. at 11-12.  

In November 1994, the veteran underwent a VA orthopedic 
examination.  At that time, he complained of marked pain in 
his right knee as well as some pain in the posterior aspect 
of his left knee.  He denied any local swelling or increased 
heat.  A physical examination of the veteran's lower 
extremities demonstrated a right calf of 41 centimeters in 
circumference, a left calf of 43 centimeters in 
circumference, a right thigh of 50 centimeters in 
circumference, a left thigh of 53 centimeters in 
circumference, hyperextension of the left knee from 10 to 15 
degrees beyond normal and flexion of this joint to a normal 
range (which the examiner described as full range of motion), 
range of motion of the right knee from 5 degrees to 
140 degrees, pain on manipulation of the right knee, very 
minimal anterior posterior laxity with testing wth the 
anterior drawer sign on the Lachman test, very slight joint 
effusion in the right knee, an anterior right midline scar 
which was well-healed and minimally tender, a small scar on 
the right lateral side of the lateral femoral condyle, 
tenderness to pressure just below the joint line on the left 
at the insertion of the lateral hamstring muscles into the 
top of the tibia, no local swelling or increased heat on the 
left, and no evidence of a cyst formation on the left.  The 
examiner observed that the veteran's irregular radiolucency 
is the result of drilling the tunnels used to place the graft 
in the head of the tibia and the lateral femoral condyle.  

X-rays taken of the veteran's left knee reflected no 
abnormality.  Radiographic films obtained of the veteran's 
right knee showed an area of irregular lucency in the tibial 
head and in the lateral femoral condyle (which the examiner 
described as the result of drilling the tunnels used to place 
the graft in the head of the tibia and the lateral femoral 
condyle.  The examiner stated that "[t]here appears to be a 
mild narrowing of the medial joint compartment on the right 
but no on the left."  

The examiner diagnosed a history of a tear of the anterior 
cruciate ligament and of the medial meniscus of the right 
knee which was treated with multiple arthroscopic 
examinations and surgical procedures that principally excised 
portions of the torn meniscus.  Subsequent related events 
included an open arthrotomy (an anterior cruciate ligament 
reconstruction using the portion of the patellar tendon) in 
February 1992 which was not satisfactory, magnetic resonance 
imaging evidence and arthroscopic evidence of stretching of a 
partial tear of the graft used for the anterior cruciate 
ligament substitution, some degree of articular cartilage 
degeneration (following several excisions of portions of the 
menisci) with some degree of articular cartilage degeneration 
particularly articular cartilage degeneration especially of 
the patella and of the tibial condyle, and a rather marked 
impairment of the right knee joint function.  In addition, 
the examiner diagnosed pain in the popliteal area of the left 
knee joint which he explained was some degree of tendonitis 
of the hamstring tendon insertion into the tibia and 
represented mild impairment of function.  

Thereafter, in December 1994, the hearing officer who had 
conducted the September 1994 personal hearing concluded that 
the evidence of record support the award of a 30 percent 
evaluation for the veteran's service-connected right knee 
disability as well as a 10 percent rating for his 
service-connected left knee disorder.  By a January 1995 
rating action, the RO effectuated the hearing officer's 
decision.  Specifically, the RO granted a 30 percent 
disability evaluation for the service-connected 
post-operative residuals of a right knee injury, effective 
from January 1993 as well as a 10 percent disability rating 
for the service-connected tendonitis of the left knee, 
effective from January 1993.  

According to private medical records subsequently received, 
in December 1994, the veteran sought treatment for severe 
pain right knee pain with much swelling.  In January 1995, 
after the swelling subsided, the veteran underwent 
arthroscopic surgery of his right knee for severe Grade III 
chondromalacia of the lateral femoral condyle and patella 
along with significant synovitis.  In February 1995, a 
private physician explained that the veteran might require 
further surgery in the future due to his chronic synovitis 
but that he should obtain significant relief from his current 
synovitis with recurrent effusion, locking, catching and pain 
upon prolonged standing and sitting with continued 
conservative care, extensive physical therapy for four to six 
months, and a home exercise program.  

Thereafter, in August 1995, the veteran underwent a repeat 
reconstruction of his right knee.  At that time, a patellar 
tendon autograft was harvested from his left knee and 
implanted in his right knee.  Post-operative diagnoses 
included a failed right patella tendon autograft, post-medial 
meniscectomy, post-lateral meniscectomy, lateral femoral 
condyle chondromalacia, and patella chondromalacia.  
Approximately one-and-a-half weeks later in August 1995, the 
veteran continued to undergo physical therapy and to wear a 
brace on each knee.  The veteran's private physician noted 
that the veteran's condition would require several additional 
months of treatment before he would be able to return to 
"100% activity."  

At a January 1996 private outpatient treatment session, the 
veteran reported that he wished to do more knee exercises and 
that his doctor had "released him for his knee complaint."  
The veteran noted that he had no loss of range of motion for 
his extremities or trunk when doing functional activities and 
that he had normal activities of daily living.  The examining 
physician explained in the January 1996 report that the 
veteran would start to participate in a fitness program at 
the gym.  A physical examination at that time demonstrated 
functional range of motion and functional strength.  

In February 1996, the veteran underwent a VA joints 
examination.  At that time, the veteran complained of pain 
and stiffness in both knees.  The examiner noted that the 
veteran walked with a normal gait and that he was unable to 
complete a full squat.  A physical evaluation of the 
veteran's right knee demonstrated range of motion from 
2 degrees to 130 degrees and an immovable patella.  A 
physical examination of his left knee reflected range of 
motion from 0 degrees to 140 degrees, some crepitation, and a 
freely movable patella.  X-rays taken of the veteran's knees 
showed status post right upper tibia surgery with mild 
degenerative joint disease changes as well as a normal left 
knee.  The examiner diagnosed status post surgery of both 
knees with some loss of motion in the right knee and with 
pain and stiffness in both knees.  

At the April 1997 personal hearing, the veteran discussed the 
physical therapy that he underwent following his knee 
surgeries.  1997 T. at 3-6.  

Subsequently, in October 1997, the veteran underwent another 
VA joints examination.  At that time, he reported that his 
knees "fe[lt] . . . better" but that he continued to 
experience pain particularly upon prolonged standing or 
walking (more so on the right than on the left) as well as 
some buckling, locking, and swelling on the right.  

A physical examination of the veteran's right knee 
demonstrated a good sharp end point to the cruciate 
reconstruction, well-healed incisions, a range of motion from 
zero degrees to 150 degrees, a somewhat laterally situated 
patella which was stable, collateral and cruciate ligaments 
which were stable, no swelling or visible atrophy, and some 
crepitus with pressure on the knee cap.  A physical 
evaluation of the veteran's left knee reflected a somewhat 
laterally situated patella which is stable, a range of motion 
from -10 degrees to further flexion of 150 degrees, normally 
tight collateral and cruciate ligaments, and no swelling or 
visible atrophy.  

X-rays taken of the veteran's right knee showed thinning of 
the lateral joint space and pin tracks of the proximal tibia 
as well as a minimal lateral tilt of the patella.  The 
radiologist explained that these findings represented no 
change in the appearance of the veteran's right knee since 
the radiographic films taken of this joint in February 1996.  

The examiner diagnosed, with regard to the veteran's right 
knee, status post-operative anterior cruciate ligament 
reconstruction times two and some meniscectomy surgery.  The 
examiner concluded that the articular surface damage in the 
veteran's lateral and patellofemoral compartments (both 
classified as grade III) appear to have resulted in some 
degenerative changes involving his right knee.  The examiner 
also expressed his opinion that, despite the veteran's 
ability to have maintained good range of motion of his right 
knee, his disability involving this joint has "caus[ed] . . 
. him considerable discomfort and precludes his being real 
active on the knee."  The examiner stated that the veteran 
has "some appreciable degenerative changes developing and . 
. . significant pain problem[s], even though he still 
demonstrates a normal arc movement."  

Further, with regard to the veteran's left knee, the examiner 
diagnosed status post-operative donor site for cruciate 
reconstructions and noted the prior diagnosis of tendonitis.  
In addition, the examiner concluded that, although the 
veteran's left knee bothers him "to a modest degree," the 
examination of this joint provided no outstanding findings.  

With regard to flare-ups, the examiner stated that the 
veteran has knee pain upon prolonged standing or walking 
(e.g., more than one hour) or participating in athletics of 
any kind.  The examiner doubted that the veteran had any 
increased loss of motion when he experienced increased pain.  

In November 2002, the veteran was scheduled for a VA 
orthopedic examination.  He failed to report to this 
evaluation.  

2.  Analysis

As the Board has discussed in this decision, in evaluating 
the severity of a particular disability, it is essential to 
consider its history.  38 C.F.R. §§ 4.1 and 4.2 (2003).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Since the present appeal arises from an initial rating 
decision which established service connection and assigned 
the initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2003).  

Review of the claims folder in the present case indicates 
that the RO has evaluated the service-connected 
post-operative residuals of a right knee injury under the 
appropriate diagnostic codes which rate impairment resulting 
from recurrent subluxation or lateral instability of the 
joint.  Specifically, according to Diagnostic Code 5257, 
severe recurrent subluxation or lateral instability warrants 
the grant of a 30 percent disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2003).  A higher disability 
evaluation cannot be awarded under this Code.  Id.  

In a statement dated in October 2003 in the present case, 
however, the veteran's representative requested that VA 
consider whether a separate compensable rating for the 
service-connected right knee disability was warranted based 
upon impairment resulting from traumatic arthritis of this 
joint.  In this regard, the Board notes that, according to 
Diagnostic Code 5010, traumatic arthritis, substantiated by 
X-ray findings, is evaluated based upon the limitation of 
motion of the affected part(s), as with degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2003).  

Specifically, degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups warrants the grant of a 10 percent 
rating, and x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations will result in the 
assignment of a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2003).  

According to the relevant diagnostic codes which rate 
impairment resulting from limitation of flexion of the leg, 
evidence that flexion of the leg is limited to 60 degrees 
warrants the assignment of a noncompensable disability 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2003).  
A 10 percent disability rating requires evidence of 
limitation of flexion to 45 degrees.  Id.  Evidence of 
limitation of flexion of the leg to 30 degrees is necessary 
for the grant of a 20 percent disability evaluation.  Id.  
Evidence that flexion of the leg is limited to 15 degrees 
will result in the assignment of a 30 percent disability 
rating.  Id.  

According to the Diagnostic Code which evaluates impairment 
resulting from limitation of extension of the leg, evidence 
that extension of the leg is limited to 5 degrees warrants 
the assignment of a noncompensable disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2003).  A 
compensable disability evaluation of 10 percent requires 
evidence of limitation of extension of the leg to 10 degrees.  
Id.  Evidence of limitation of extension of the leg to 
15 degrees warrants the grant of a 20 percent disability 
rating.  Id.  Evidence of limitation of extension of the leg 
to 20 degrees will result in the assignment of a 30 percent 
disability rating.  Id.  Evidence of limitation of extension 
of the leg to 30 degrees warrants the grant of a 40 percent 
disability evaluation.  Id.  Evidence of limitation of 
extension of the leg to 45 degrees will result in the 
assignment of a 50 percent disability rating.  Id.  

With regard to the matter of entitlement to a separate rating 
for the veteran's service-connected right knee disability 
based upon the extent of impairment (e.g., limitation of 
motion) resulting from the degenerative arthritis of this 
joint, the Board notes that the concept of pyramiding 
requires the avoidance of the rating of the same 
service-connected disability, or the same manifestations of a 
service-connected disorder, under different diagnostic codes.  
38 C.F.R. § 4.14 (2003).  It is possible, though, for a 
veteran to have separate and distinct manifestations from the 
same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of separate ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

With regard to the evaluation of knee pathology involving 
both instability and arthritis, the Board notes that the 
plain language of Diagnostic Codes 5257 and 5003 suggest that 
those Codes apply either to different disabilities or to 
different manifestations of the same disability.  Thus, the 
evaluation of knee dysfunction under the instability and 
arthritis diagnostic codes would not amount to pyramiding 
under section 4.14.  See, 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, which provides for evaluation of instability of 
the knee without reference to limitation of motion, and 
Diagnostic Code 5003, which rates X-ray findings and 
limitation of motion "under the appropriate diagnostic Codes 
for the specific joint or joints involved (Code 5200 etc.)" 
rather than instability of the knee joint.  Consequently, a 
claimant who has arthritis and instability of the knee may be 
rated separately under diagnostic Codes 5003 and 5257.  
VAOPGCPREC 23-97 (July 1997).  

Furthermore in the present case, the RO has evaluated the 
service-connected tendonitis of the veteran's left knee under 
the appropriate diagnostic codes which rate impairment 
resulting from tenosynovitis.  Specifically, according to 
Diagnostic Code 5024, this disorder is evaluated based on 
limitation of motion of the affected parts, as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5024 (2003).  
See also, 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003) 
(regarding the rating of impairment resulting from 
degenerative arthritis based upon limitation of motion of the 
joint(s) involved).  See also, 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260 and 5261 (2003) (regarding the rating of 
impairment resulting from limitation of flexion and 
limitation of extension of the knee joint).  

Moreover, the Board notes that, although regulations 
recognize that a part which becomes painful on use must be 
regarded as seriously disabled, see 38 C.F.R. §§ 4.40 and 
4.45, these provisions are qualified by specific rating 
criteria applicable to the case at hand.  The evaluation of 
traumatic arthritis, pursuant to the provisions of Diagnostic 
Code 5010, as well as the rating of tendonitis, under the 
provisions of Diagnostic Code 5024, contemplate limitation of 
motion of the knee.  Application of the precepts enunciated 
in DeLuca v. Brown, 8 Vet. App. 202 (1995) requires that 
problems such as pain on use be specifically considered when 
evaluating the veteran's disability.  Specifically, when a 
Diagnostic Code provides for compensation based on limitation 
of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered, and the examinations upon which rating 
decisions are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Id.  See also, 
38 C.F.R. § 4.59 (2003).  

a.  Post-Operative Residuals Of A Right Knee Injury

Throughout the current appeal, the veteran has asserted that 
the service-connected post-operative residuals of a right 
knee injury are more severe than the current 30 percent 
evaluation indicates.  In particular, the veteran has 
described pain, effusion, and instability in his right knee.  
See, e.g., 1994 T. at 9, 12.  

The veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of the service-connected 
post-operative residuals of a right knee injury must be 
considered in conjunction with the clinical evidence of 
record as well as the pertinent rating criteria.  

As the Board has noted, the service-connected post-operative 
residuals of a right knee injury is currently evaluated as 
30 percent disabling.  Also as the Board has discussed in 
this decision, the current 30 percent disability rating for 
the veteran's service-connected right knee disability is the 
highest evaluation allowable under the relevant diagnostic 
code.  See, 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2003).  

However, as the Board has noted in this decision, a claimant 
who has arthritis and instability of the knee may be rated 
separately under diagnostic Codes 5003 and 5257.  See, 
VAOPGCPREC 23-97 (July 1997).  The medical evidence received 
during the current appeal reflects that this disability is 
manifested by complaints of pain, effusion, and instability, 
with objective evaluation findings of some crepitus with 
pressure on the knee cap, thinning of the lateral joint space 
and pin tracks of the proximal tibia as well as a minimal 
lateral tilt of the patella (by radiographic films), a good 
sharp end point to the cruciate reconstruction, well-healed 
incisions, a range of motion from zero degrees to 
150 degrees, a somewhat laterally situated patella which was 
stable, collateral and cruciate ligaments which were stable, 
and no swelling or visible atrophy.  

The Board acknowledges that, at the October 1997 VA 
examination, the examiner concluded that the articular 
surface damage in the veteran's lateral and patellofemoral 
compartments (both classified as grade III) appear to have 
resulted in some degenerative changes involving his right 
knee.  Significantly, however, this physical examination 
determined that the veteran had a range of motion from zero 
degrees to 150 degrees in his right knee.  The examiner 
specifically stated that the veteran had maintained a normal 
arc movement of his right knee, which is the only 
service-connected joint involved.  In the absence of 
limitation of motion of the veteran's right knee and with 
x-ray evidence of involvement of only one major joint, a 
compensable rating of 10 percent is not warranted for the 
service-connected post-operative residuals of a right knee 
injury.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).  

Furthermore, the Board acknowledges that, at the October 1997 
VA examination, the examiner expressed his opinion that, 
despite the veteran's ability to have maintained good range 
of motion of his right knee, his disability involving this 
joint has "caus[ed] . . . him considerable discomfort and 
precludes his being real active on the knee."  The examiner 
cited the veteran's complaints of knee pain upon prolonged 
standing or walking (e.g., more than one hour) or 
participating in athletics of any kind.  In addition, this 
evaluation demonstrated the presence of some crepitus with 
pressure on the veteran's right kneecap.  

Significantly, however, this examiner also expressed his 
opinion that the veteran had any increased loss of motion 
when he experienced increased pain.  Furthermore, the October 
1997 examination demonstrated a good sharp end point to the 
cruciate reconstruction, well-healed incisions, a somewhat 
laterally situated patella which was stable, collateral and 
cruciate ligaments which were stable, and no swelling or 
visible atrophy.  

Thus, based on the relative absence of symptomatology other 
than findings of some crepitus with pressure on the veteran's 
right knee cap, the Board concludes that the currently 
assigned 30 percent disability rating for the 
service-connected post-operative residuals of a right knee 
injury contemplates any functional impairment, pain, and 
weakness experienced by the veteran as a result of this 
service-connected disorder.  In other words, the currently 
assigned 30 percent rating for this disability reflects the 
extent of pain and the related functional impairment that the 
veteran experiences as a consequence of use of his right 
knee.  See DeLuca, 8 Vet. App. at 204-207; see also 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2003).

The Board has thoroughly and completely reviewed the evidence 
of record.  A disability evaluation greater than the 
currently assigned 30 percent rating for the 
service-connected post-operative residuals of a right knee 
injury is not warranted.  The preponderance of the evidence 
is against the claim for a rating greater than 30 percent for 
this service-connected disability.  In addition, the Board 
concludes, for the reasons set out above, that a disability 
evaluation greater than 30 percent for the service-connected 
post-operative residuals of a right knee injury is not 
warranted at any time during the current appeal.  See 
Fenderson, supra.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2003).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).  

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (the Board may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  

A complete and thorough review of the claims folder in the 
present case indicates that the RO has provided the 
extraschedular provisions of 38 C.F.R. § 3.321(b)(1) with 
regard to the veteran's rating claim for the 
service-connected post-operative residuals of a right knee 
injury and has made a determination that the criteria for 
submission to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service have not been met.  
In this regard, the Board notes that the schedular evaluation 
in this case is not inadequate.  In particular, separate 
(and, thus, increased) schedular ratings are provided for the 
veteran's service-connected right knee disability under the 
schedular criteria for 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2003).  However, the medical 
evidence supporting a separate (and, thus, increased) rating 
is not present in this case.  Second, the Board finds no 
evidence of an exceptional disability as manifested by 
related factors such as marked interference with employment 
or frequent hospitalizations.  Specifically, it is not shown 
by the evidence of record that the veteran has required any 
recent hospitalization for his service-connected right knee 
disorder.  Also, the overall picture presented by the 
evidence in the claims folder does not actually reflect 
"marked interference" in employment due specifically to 
this service-connected disability.  

In the absence of evidence presenting such exceptional 
circumstances, the Board finds that the RO did not err in 
failing to refer the veteran's increased rating claim for the 
service-connected post-operative residuals of a right knee 
injury to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for consideration of the 
extraschedular provisions of 38 C.F.R. § 3.321(b)(1).  This 
disability is appropriately rated under the schedular 
criteria.  

b.  Left Knee Tendonitis

Throughout the current appeal, the veteran has asserted that 
the service-connected tendonitis of his left knee is more 
severe than the current 10 percent evaluation indicates.  In 
particular, the veteran has pain in his left knee.  See, 
e.g., 1994 T. at 11-12.  

The veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of the service-connected 
tendonitis of his left knee must be considered in conjunction 
with the clinical evidence of record as well as the pertinent 
rating criteria.  

The medical evidence received during the current appeal 
reflects that the service-connected tendonitis of the 
veteran's left knee is manifested by complaints of pain, with 
objective evaluation findings of a somewhat laterally 
situated patella which is stable, a range of motion from -
10 degrees to 150 degrees, normally tight collateral and 
cruciate ligaments, and no swelling or visible atrophy.  
Clearly, the finding of normal ranges of motion of the 
veteran's left knee does not support the award of an 
increased evaluation (greater than the currently assigned 
rating of 10 percent) for the service-connected tendonitis of 
this joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 
5261 (2003).  

Furthermore, the Board acknowledges that, at the October 1997 
VA examination, the examiner acknowledged the veteran's 
complaints of knee pain upon prolonged standing or walking 
(e.g., more than one hour) or participating in athletics of 
any kind.  Significantly, however, this examiner also 
expressed his opinion that the veteran did not have any 
increased loss of motion when he experienced increased pain.  
Specifically, the examiner noted that, although the veteran 
reported that his left knee bothered him "to a modest 
degree," the examination of this joint provided no 
outstanding findings.  The examiner cited a somewhat 
laterally situated left patella which was stable, a normal 
range of motion of the left knee joint, normally tight 
collateral and cruciate ligaments, and no swelling or visible 
atrophy. 

Thus, based on the absence of symptomatology, the Board 
concludes that the currently assigned 10 percent disability 
rating for the service-connected tendonitis of the veteran's 
left knee contemplates any functional impairment, pain, and 
weakness experienced by the veteran as a result of this 
service-connected disorder.  In other words, the currently 
assigned 10 percent rating for this disability reflects the 
extent of pain and the related functional impairment that the 
veteran experiences as a consequence of use of his left knee.  
See DeLuca, 8 Vet. App. at 204-207; see also 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2003).

The Board has thoroughly and completely reviewed the evidence 
of record.  A disability evaluation greater than the 
currently assigned 10 percent rating for the 
service-connected tendonitis of the veteran's left knee is 
not warranted.  The preponderance of the evidence is against 
the claim for a rating greater than 10 percent for this 
service-connected disability.  In addition, the Board 
concludes, for the reasons set out above, that a disability 
evaluation greater than 10 percent for the service-connected 
tendonitis of the veteran's left knee is not warranted at any 
time during the current appeal.  See Fenderson, supra.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2003).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).  

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (the Board may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  

A complete and thorough review of the claims folder in the 
present case indicates that the RO has provided the 
extraschedular provisions of 38 C.F.R. § 3.321(b)(1) with 
regard to the veteran's rating claim for his 
service-connected left knee tendonitis and has determined 
that the criteria for submission to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
have not been met.  In this regard, the Board notes that the 
schedular evaluation in this case is not inadequate.  In 
particular, an increased schedular rating is provided for the 
veteran's service-connected left knee tendonitis under the 
schedular criteria for 38 C.F.R. § 4.71a, Diagnostic 
Codes 5024, 5003, 5260, 5261 (2003).  However, the medical 
evidence supporting an increased rating is not present in 
this case.  Second, the Board finds no evidence of an 
exceptional disability as manifested by related factors such 
as marked interference with employment or frequent 
hospitalizations.  Specifically, it is not shown by the 
evidence of record that the veteran has required any recent 
hospitalization for his service-connected left knee 
tendonitis.  Also, the overall picture presented by the 
evidence in the claims folder does not actually reflect 
"marked interference" in employment due specifically to 
this service-connected disorder.  

In the absence of evidence presenting such exceptional 
circumstances, the Board finds that the RO did not err in 
failing to refer the veteran's increased rating claim for his 
service-connected left knee to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for consideration of the extraschedular provisions of 
38 C.F.R. § 3.321(b)(1).  This disability is appropriately 
rated under the schedular criteria.  


ORDER

An initial disability rating in excess of 30 percent for 
major depression since January 23, 1993 is denied.  

An initial disability rating in excess of 30 percent for 
post-operative residuals of a right knee injury since 
January 23, 1993 is denied.  

An initial disability rating in excess of 10 percent for 
tendonitis of the left knee since January 23, 1993 is denied.  



	                        
____________________________________________
	A. BRYANT 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



